Citation Nr: 1732571	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine disorder.

2.  Entitlement to an increased rating in excess of 10 percent prior to October 25, 2014, and in excess of 20 percent thereafter, for a cervical spine disorder. 

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an effective date prior to October 25, 2014, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from September 1978 to September 1982 and served in the U.S. Coast Guard from May 1987 to June 2005. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an increased rating in excess of 10 percent for the cervical spine disability, granted an increased rating of 40 percent for the lumbar spine disability, and denied TDIU.  Subsequently, in an April 2015 decision, the RO increased the Veteran's cervical spine rating to 20 percent and granted TDIU, with an effective date for both of October 25, 2014.   

The Board notes that while the Veteran's TDIU claim was granted, he filed a timely notice of disagreement regarding the effective date of the claim.  As such, the issue of an earlier effective date for TDIU is still on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for fibromyalgia and entitlement to an earlier TDIU effective date are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes of at least 6 weeks during the past 12 months, have not been shown.

2.  Prior to October 25, 2014, the Veteran's cervical spine disorder has been characterized by pain and limitation of motion; limitation of flexion of the cervical spine to 15 degrees or less, unfavorable ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

3.  As of October 25, 2014, the Veteran's cervical spine disorder has been characterized by pain and limitation of motion; unfavorable ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5241 (2016).

2.  The criteria for a rating of 20 percent, but no more, prior to October 25, 2014 for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2016).

3.  The criteria for a rating of 30 percent, but no more, as of October 25, 2014 for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his neck and back disabilities which cause significant limitations with his daily activities.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disorder

In this case, the Veteran has been in receipt of a 40 percent disability rating for his service-connected back disability under 38 C.F.R. § 4.71a, DC 5241 (addressing spinal fusion).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  A rating in excess of 40 percent is warranted for a lumbar spine disability when the evidence shows:
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5241); or, 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243). 
38 C.F.R. § 4.71a, DC 5241 (2016).

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the period on appeal.  Specifically, at a VA examination in March 2008, the Veteran complained of a "stabbing" pain in the back that was normally a 7/10 and aggravated by standing and reaching overhead.  He manages his pain with medication.  Upon examination, he exhibited 90 degrees of flexion with pain limiting him to 30 degrees of functional motion.  Ankylosis was specifically observed to be absent.  Also, there was no evidence of intervertebral disc syndrome (IVDS), and no incapacitating episodes were noted.  Similarly, in an April 2010 VA examination, the Veteran reported that his back pain was "severe" with frequent flare-ups that limited his activities of daily living.  His flexion was limited to 60 degrees with complaints of pain on movement.  Further, no ankylosis or IVDS was reported.

In an October 2014 VA examination, the Veteran presented with worsening lumbar pain and flare-ups that significantly limited his ability to stoop, stand, and ambulate.  His forward flexion was 20 degrees with objective evidence of painful motion at 5 degrees.  No ankylosis, IVDS, or incapacitating episodes were documented.  

Therefore, a rating in excess of 40 percent is not warranted for the period on appeal.

Cervical Spine Disorder

Prior to October 25, 2014, the Veteran received a 10 percent rating for his neck disability under 38 C.F.R. § 4.71a, DC 5243.  Under this diagnostic code, a rating in excess of 10 percent is warranted when the evidence demonstrates: 
* Forward flexion limited to greater than 15 degrees and less than 30 degrees (20 percent);
* A combined range of motion of no greater than 170 degrees (20 percent) ;
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);
* Limitation of flexion of the cervical spine to 15 degrees or less (30 percent)
* Favorable ankylosis of the cervical spine (40 percent). 
38 C.F.R. § 4.71a, DC 5243.

Based on the evidence of record, a rating of 20 percent, but no more, is warranted prior to October 25, 2014.  Specifically, at a VA examination in March 2008, the Veteran stated that he had significant cervical pain of a moderate to severe intensity with frequent flare-ups that interfered with his ability to stand and reach overhead.  His range of motion included 45 degrees of flexion with pain and significant functional loss at 30 degrees.  His combined range of motion was 340 degrees with pain reducing his functional combined range of motion to 165 degrees.  The Veteran did not have IVDS, incapacitating episodes, or ankylosis.

Next at a VA examination in April 2010, the Veteran complained of pain and stiffness localized to the cervical spine.  His range of motion was limited to 40 degrees of flexion and 250 degrees of combined motion with pain noted throughout motion.  Ankylosis was not demonstrated.  Additionally, the Veteran's treatment records during this period do not indicate the necessary limited range of motion to support a rating in excess of 20 percent.  

Therefore, given that the Veteran's range of motion (which takes into account the Veteran's pain and functional limitations on motion) most closely reflects the 20 percent rating criteria, a rating of 20 percent, but no more, is warranted prior to October 25, 2014.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

As of October 25, 2014, the Veteran was assigned a 20 percent rating for his neck disability under 38 C.F.R. § 4.71a, DC 5243.  Under this diagnostic code, a rating in excess of 20 percent is warranted when the evidence demonstrates: 
* Limitation of flexion of the cervical spine to 15 degrees or less (30 percent);
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); or, 
* Favorable ankylosis of the cervical spine (40 percent). 
38 C.F.R. § 4.71a, DC 5243.

Based on the evidence of record, a rating of 30 percent, but no more, is warranted as of October 25, 2014.  Specifically, in an October 2014 VA examination, the Veteran reported persistent pain with overhead activity and limitations with activities of daily living.  Upon examination, his range of motion was 20 degrees of forward flexion with painful motion and functional limitation at 5 degrees.  He was unable to complete repetitive range of motion testing.  The examiner indicated that the Veteran did not have ankylosis, IVDS, or incapacitating episodes.  

Therefore, given that the Veteran's range of motion most closely reflects the 30 percent rating criteria, a rating of 30 percent, but no more, is warranted as of October 25, 2014.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  However, as discussed, the Board has taken into account the Veteran's reported complaints of pain and functional loss in granting the next higher rating for the Veteran's cervical spine disability.  

Next, when evaluating the extent of the Veteran's neck and back disabilities, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  In this regard, there was no objective medical evidence of any neurological abnormalities.

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives, including that his neck and back disabilities cause impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including neck and back pain that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his cervical and lumbar spine disabilities, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, the Veteran was awarded TDIU as of October 25, 2014, and has filed a notice of disagreement as to the effective date.  As such, this issue is addressed in the remand section below. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in February 2012 and April 2013 in order to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with a VA examination in October 2014.

The Board recognizes that the October 2014 VA examiner did not measure the Veteran's cervical and lumbar spine range of motion in both active and passive motion, and while weight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board notes that regardless of whether or not the examiner complied with the requirements set forth in Correia, the Veteran does not have ankylosis and therefore, he does not meet the criteria for a higher rating.  As such, the Board finds that the VA examination is sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Additionally, in this case, the Veteran contents that his October 2014 examination is inadequate because it is too old for rating purposes.  Recognition is given to the fact that the most recent VA examination for the issues on appeal is almost three years old.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for a lumbar spine disorder is denied.

A rating of 20 percent, but no more, prior to October 25, 2014, for a cervical spine disorder is granted.

A rating of 30 percent, but no more, as of October 25, 2014, for a cervical spine disorder is granted.


REMAND

The Veteran asserts that his fibromyalgia was caused by active duty service, to include as secondary to his service-connected neck and lumbar disabilities.  

In October 2014, the Veteran underwent a VA examination.  The examiner opined that it was less likely than not that the Veteran's fibromyalgia was "proximately due to or the result of the Veteran's service connected condition," because "fibromyalgia is not a consequence of any of these conditions [as it] is a condition with unknown cause or etiology."  However, the Board finds that the provided opinion is inadequate because the examiner failed to address whether or not the Veteran's fibromyalgia was directly related to active service - especially in light of the fact that the Veteran's service treatment records indicate that he may have had symptoms of fibromyalgia during service.  As such a remand is necessary for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, in his May 2017 informal hearing presentation, the Veteran's representative cited a 2003 medical study which indicates a possible link between diabetes and fibromyalgia.  While the Board notes that the Veteran is not service-connected for diabetes, the Veteran will be provided with an opportunity to submit any medical literature to support his claim.  

Lastly, as discussed, the Board notes that the Veteran filed a timely notice of disagreement (NOD) to the RO's April 2015 rating decision granting TDIU, in which he disagreed with the assigned effective date.  However, a statement of the case has not been issued by the RO.  As the Veteran has submitted a timely NOD to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to submit any additional evidence, including medical literature to support his claim of service connection for fibromyalgia.  

2.  Return the claims file to the VA examiner who examined the Veteran in October 2014 (if possible, or otherwise to a comparably qualified examiner).  The examiner should review all new evidence of record, including the statements made by the Veteran as well as any medical literature provided or cited by the Veteran, and provide an addendum to the previous October 2014 opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's fibromyalgia is etiologically related to active service, including as secondary to his service-connected disabilities. 

The examiner is asked to specifically discuss whether or not the Veteran had any symptoms of fibromyalgia while in service.  

The requested addendum opinion should be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the October 2014 opinion is no longer available.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for fibromyalgia, and the claims file should be returned to the Board for further appellate consideration.

4.  Issue a statement of the case on the issue of entitlement to service connection for entitlement to an effective date prior to October 25, 2014, for TDIU.  The Veteran must be informed that of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


